Citation Nr: 0209709	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for coronary artery disease; status post coronary 
artery bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958 and February 1991 and May 1991.  He also served 
on active duty or active duty for training in the United 
States Army Reserves (USAR) from June 4, 1995 to June 17, 
1995.   

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO decided that new and material 
evidence adequate to reopen the claim of service connection 
for coronary artery disease; status post coronary artery 
bypass had not been submitted.

A local hearing was held at the RO in front of a hearing 
officer in September 1999.


FINDINGS OF FACT

1.  A rating decision in April 1996 denied service connection 
for coronary heart disease, status post coronary artery 
bypass graft.

2.  The veteran was notified of the April 1996 rating 
decision in May 1996; he did not appeal this decision.

3.  A rating decision in January 1998 concluded that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for coronary heart 
disease, status post coronary artery bypass graft.

4.  The veteran was notified of the January 1998 rating 
decision in January 1998; he did not appeal this decision.

5.  Additional evidence submitted since the January 1998 
rating decision, when viewed with the other evidence on file, 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for coronary artery 
disease; status post coronary artery bypass.  38 U.S.C.A. 
§ 1110, 1131, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.156, 20.1103 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for coronary artery 
disease; status post coronary artery bypass surgery is not 
only new and material, but it is also sufficient to grant 
service connection for his condition when considered in the 
light of the entire record.  He claims that he developed 
coronary artery disease that had its onset during reserve 
military service.

In May 2002, the veteran's representative argued that the 
veteran's claim was entitled to consideration under P.L. 106-
419, § 301-"Strokes and Heart Attacks in Reservists", 
subsequently codified at 38 U.S.C.A. § 101(24)(C)(ii).  Under 
38 U.S.C.A. § 101(24)(C)(ii) the term "active military, 
naval, or air service" includes any period of inactive duty 
training during which the individual concerned was disabled 
or died from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. § 101 (West Supp. 2002). 

In this case, however, the veteran's service status in June 
1995 was classified as active -- not inactive duty training -
- on the DA Form 2173 also dated in June 1995.  Consequently, 
38 U.S.C.A. § 101(24)(C)(ii) would not apply to this 
situation and, hence, would not provide a separate basis for 
a claim.

In April 1996, the RO denied service connection for coronary 
artery disease; status post coronary artery bypass surgery.  
The RO noted that the veteran's disability was considered to 
have preexisted the brief period of military service with no 
aggravation or worsening of the underlying condition by 
service.  The appellant was notified of the determination 
concerning his claim in May 1996.  The veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed.Cir. 1996). 

In a January 1998 rating decision, the RO concluded that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for coronary heart 
disease, status post coronary artery bypass graft.  The 
veteran was informed of this action in the same month, and 
did not appeal.  This action is, therefore, also final.

Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Section 3.156(a) was amended, 
effective August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presently is probative of the 
issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995).  Material evidence is evidence that is probative or 
tends to prove, or actually proves an issue.  See Timberlake 
v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  

The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 153 
F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  The Federal Circuit held that new evidence is 
material as long as it is important enough that it would be 
unfair for the VA not to consider it when deciding the merits 
of the claim.  New evidence that "merely contribute[d] to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability" could also be 
considered material even "where it will not eventually 
convince the Board to alter its rating decision."  See Hodge 
v. West, supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened.

The evidence previously considered by the RO included service 
medical records, hospital treatment reports, and statements 
from private physicians concerning the veteran's cardiac 
disability.

Records submitted after the January 1998 rating decision 
include private medical records, statements from private 
physicians, and VA examination reports.  After reviewing the 
evidence submitted, the Board concludes that some of the 
evidence submitted after the January 1998 rating decision is 
new and material.  The veteran submitted statements from 
private treating physicians including statements from Dr. 
Olazabal dated in September 1999 and May 2002 as well as 
treatment records from Dr. Colon dated in June 1995.  X-ray 
reports from Hospital Auxilio Mutuo from February 1999 and 
August 2001 were also submitted.  A VA examination report 
from October 2001 was also added to the record detailing the 
veteran's disease history and a current diagnosis of coronary 
artery disease.  The Board finds that the evidence received 
subsequent to the January 1998 rating decision, namely the 
October 2001 VA examination report and statements from Dr. 
Olazabal, is new and material.  The evidence does serve to 
reopen a claim of service connection for coronary artery 
disease; status post coronary artery bypass surgery.

Although the record contains sufficient evidence to reopen 
the veteran's claim of service connection for coronary artery 
disease, status post coronary artery bypass surgery, the 
Board has determined that further development is required 
before proceeding to consider the merits of the underlying 
claim.  Accordingly, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.

The Board notes that a change in the law, on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The veteran was notified of VCAA provisions by a January 2002 
letter from the RO.  As noted above, the Board is undertaking 
additional development in this case.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for coronary artery disease; 
status post coronary artery bypass, and the claim is 
reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

